 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Rhome J. Calhoun,                         )
                                               )   CV 18-05932-DDP (SK)
12                        Plaintiffs,          )
                                               )
13          v.                                 )
                                               )             ORDER OF DISMISSAL
14   Los Angeles County Division of Child      )
     Support et al,                            )
15                                             )
                          Defendants.          )
16                                             )
                                               )
17                                             )
     ____________________________              )
18
19          THE COURT having ordered the Plaintiff to show cause in writing, not later than
20   November 13, 2018, why this action should not be dismissed for lack of prosecution and
21   Plaintiff having failed to respond,
22          THE COURT ORDERS that this action be, and hereby is, dismissed without
23   prejudice for lack of prosecution and for failure to comply with the orders of the Court,
24   pursuant to Federal Rule of Civil Procedures.
25
26
27   Dated: January 30, 2019
                                                                 DEAN D. PREGERSON
28                                                              United States District Judge
